DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-34 are allowed.
The following is an examiner’s statement of reasons for allowance: the most relevant prior art of record is identified as Andersson et al. (USPG 20150003921). Andersson discloses much of independent claims 1 and 31, including the claimed holder end surfaces and general existence of a coolant cavity. The coolant cavity having a central axis has a varying volume/area portion that could be considered a cavity weight reducing portion. This portion can be identified beginning at inlet 46 and moving from right to left as illustrated in Figure 14, the portion where the two channels cross in the center of the shank portion of the tool holder can be the claimed cavity weight reducing portion as the cross sectional area/volume of the coolant cavity in this overlapping area is larger than the coolant channel(s) 47/48 individually. However, forming this portion with the claimed widening and narrowing portions and/or volume of the cavity to the volume of the tool holder ratio would not have been considered obvious to one having ordinary skill in the art at the time of filing, absent impermissible hindsight reconstruction of the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Billatos (US 5799553) and Daut (DE 102016221518) disclose elements of, or similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722